     Case 3:16-cr-00245-L Document 148 Filed 06/11/20              Page 1 of 5 PageID 1604



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §     CRIMINAL NO. 3:16-CR-00245-L-1
                                                  §
LAROY DAMONT JOHNSON,                             §
  #54429-177,                                     §
              Defendant.                          §

                       MEMORANDUM OPINION AND ORDER
         Before the court is Defendant’s Request for Reconsideration (Doc. 147), filed June 5, 2020.

Defendant requests reconsideration of the order denying his pro se motion for compassionate

release based on COVID-19 under 18 U.S.C. § 3582(c)(1)(A) due to extraordinary and compelling

reasons and the COVID-19 virus pandemic. As detailed here, the motion is denied.

                                                 I.

         In 2017, a jury convicted Defendant of possessing drugs and guns and he was sentenced to

a combined term of 96 months’ imprisonment—36 months on the drug counts to run concurrently

and a consecutive 60 months for possessing a gun in furtherance of a drug trafficking crime. Crim.

Doc. 105. His conviction and sentence were affirmed on direct appeal. Crim. Doc. 143. Then on

May 19, 2020, the court denied Defendant’s motion for compassionate release, which mentioned

generally his preexisting asthma condition. Defendant now seeks reconsideration because he

continues to experience recurring problems with asthma. Crim. Doc. 147 at 1.

         Although Defendant outgrew asthma as a teenager, he states that in April 2020, he began

suffering from asthma again and was prescribed breathing treatments, a steroid shot, and an asthma

pump. Because of continued, recurring problems with asthma and shortness of breath, Defendant




Memorandum Opinion and Order – Page 1
    Case 3:16-cr-00245-L Document 148 Filed 06/11/20               Page 2 of 5 PageID 1605



alleges he was examined once more on May 11, 2020, and prescribed a stronger inhaler with

steroids. Defendant requests that the court consider him for home confinement.

        According to the BOP’s website, Defendant is 40 years old, has a projected release date of

February 2, 2024, and is presently confined at FCI Forrest City Low in Arkansas. As of June 10,

2020, the BOP’s website reported that 517 inmates and one staff person had tested positive for

COVID-19 at FCI Forrest City Low and that 175 inmates and three staff had recovered. 1 Upon

review, the court concludes that Defendant is not eligible for a sentence modification.

                                                 II.

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c); however, under Section 3582(c)(1)(A), as amended by the

First Step Act of 2018, “[a] court, on a motion by the [Bureau of Prisons (“BOP”)] or by the

defendant after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a), if

‘extraordinary and compelling reasons warrant such a reduction.’” United States v. Chambliss, 948

F.3d 691, 692-93 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)); see id. at 693 n.1. The

court’s decision must also be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Defendant asserts that on May 11, 2020, he submitted an administrative request to the

warden seeking compassionate release and that he has yet to receive a response. Crim. Doc. 147

at 2-3. Even assuming he exhausted his administrative remedies, the court finds that Defendant




1
   The BOP’s inmate locator and COVID-19 cases are available at the following links:
https://www.bop.gov/inmateloc/ and https://www.bop.gov/coronavirus/ (last accessed on June 10,
2020).

Memorandum Opinion and Order – Page 2
    Case 3:16-cr-00245-L Document 148 Filed 06/11/20                  Page 3 of 5 PageID 1606



has not presented extraordinary and compelling reasons consistent with the Sentencing Guidelines

Policy Statement to warrant a reduction of his sentence under Section 3582(c)(1)(A).

          The policy statement sets forth three circumstances that are considered
          “extraordinary and compelling reasons.” Among these are the “medical condition
          of the defendant,” including where the defendant is “suffering from a serious
          physical or medical condition ... that substantially diminishes the ability of the
          defendant to provide self-care within the environment of a correctional facility and
          from which he or she is not expected to recover.”

Muniz, 2020 WL 1540325, at *1 (citing and quoting U.S.S.G. § 1B1.13(1)(A) & cmt. n.1). 2

          The court does not downplay Defendant’s asthma condition or discount that being confined

in a prison makes it more difficult for him or any prisoner to follow official precautions for social

distancing and handwashing. Defendant has failed, however, to demonstrate sufficient grounds

for compassionate release. First, he fails to establish that his asthma condition is sufficiently severe

and that it diminish his ability to provide self-care. Defendant does not present any evidence and/or

medical records documenting his current symptoms and own unique circumstances sufficient to

establish exceptional and compelling circumstances. At best, he has again offered only conclusory

assertions about his chronic asthma condition. See Delgado v. United States, 3:17-CR-242-B,

2020 WL 2542624, *3 (N.D. Tex. May 19, 2020) (denying compassionate release in part due to

the defendant’s failure to provide recent medical records “to establish how immunocompromised

he may now be, which would have allowed the Court to assess his current ability to provide self-

care”).




2
 Because Section 1B1.13 of the advisory Guidelines has not been amended since the First Step
Act widened the availability of compassionate release under Section 3582(c)(1)(A), some district
courts have declined to apply this policy statement. See, e.g., United States v. Gonzales, No. SA-
05-CE-561-XR, 2019 WL 5102742, at *2-3 (W.D. Tex. Oct. 10, 2019); see also United States v.
Perdigao, Crim. A. No. 07-103, 2020 WL1672322, at *2 (E.D. La. Apr. 2, 2020).

Memorandum Opinion and Order – Page 3
  Case 3:16-cr-00245-L Document 148 Filed 06/11/20                 Page 4 of 5 PageID 1607



       The court still needs to assess the magnitude of Defendant’s own unique circumstances and

asthma condition, especially considering his relatively younger age (41). As noted in Delgado,

2020 WL 2542624, at *3, “the Court must consider every prisoner individually and should be

cautious about making blanket pronouncements that categories of prisoners–for example, all those

who have [chronic asthma]–warrant compassionate release, even given the unique circumstances

of the COVID-19 pandemic.” Moreover, despite the recent spike in COVID-19 positive cases at

FCI Forrest City Low, general concerns about COVID-19 without more are simply insufficient to

invoke Section 3582(c)(1)(A).

       In addition, even if there are extraordinary and compelling reasons for a sentence reduction,

the court is not persuaded that the Section 3553(a) factors would support Defendant’s request for

compassionate release. See United States v. Chambliss, 948 F.3d at 692-93. (“[C]ompassionate

release is discretionary, not mandatory, and could be refused after weighing the sentencing factors

of 18 U.S.C. § 3553(a).”). The court weighs those factors as it did at sentencing. Defendant is

currently incarcerated for possession of drugs and guns. At sentencing, he was in Criminal History

Category III (because of his prior criminal activity), the advisory guidelines range was 33-41

months on the drug counts and five years to life on the gun count, and the court imposed a

combined sentence of 96 months. Crim. Doc. 106, Statement of Reasons. Based on the record as

a whole, the court cannot now conclude that the Section 3553(a) factors would support the relief

that Defendant seeks.

       Finally, to the extent Defendant seeks release to home confinement, his request has no

merit. The BOP has the discretion to place a prisoner on home confinement toward the end of his

sentence under 18 U.S.C. § 3624(c)(2). See United States v. Sneed, 63 F.3d 381, 389 n. 6 (5th Cir.

1995). See also CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat 281 (2020) (“the


Memorandum Opinion and Order – Page 4
  Case 3:16-cr-00245-L Document 148 Filed 06/11/20                 Page 5 of 5 PageID 1608



Director of the Bureau may lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement under the first sentence of section 3624(c)(2)”);

however, “neither the CARES Act nor the First Step Act authorizes the court to release an inmate

to home confinement.” Miller, 2020 WL 2514887, at *1.

                                                III.

       For the foregoing reasons, Defendant’s motion for reconsideration is denied.

       It is so ordered this 11th day of June, 2020.




                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order – Page 5
